The offense is the sale of spirituous, vinous and malt liquors containing in excess of one per cent of alcohol by volume, the punishment confinement for one year.
The record discloses that the term of court at which appellant was tried ended on the 21st day of May, 1927, and that on *Page 228 
the 19th day of May, 1927, before the adjournment of the court for the term, appellant entered into an appeal bond, which was approved by the sheriff and the court. Under Arts. 816 and 818, C. C. P., the Court of Criminal Appeals acquires no jurisdiction of an appeal where an appeal bond is given by appellant during the term of court. Lang v. State,190 S.W. 146; Hale v. State, 219 S.W. 1097.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.